Citation Nr: 0324123	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  95-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to the service-connected 
right wrist disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for reflex dystrophy of 
the left leg and left foot.

5.  Entitlement to service connection for arthritis of the 
feet.

6.  Entitlement to service connection for a left hip 
disability, to include arthritis.




REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The veteran provided testimony at a personal hearing before 
personnel at the RO in July 1996, a transcript of which is of 
record.


REMAND

This case was previously before the Board in July 1999, 
August 2001, and August 2002.  In July 1999, the Board denied 
the service connection claims listed above as not well 
grounded.  Further, the Board granted a 10 percent rating for 
the veteran's right wrist condition, and denied her claim for 
an increased (compensable) rating for her duodenal ulcer.

The veteran appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a December 2000 Order, the Court, pursuant to a Joint 
Motion for Remand, vacated the Board's decision with respect 
to the service connection issues listed above.  The appeal as 
to the remaining issues was dismissed.

The Joint Motion contended that a remand was required for the 
Board to address the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which became law on November 9, 2000.  
Accordingly, the Board remanded the case in August 2001 for 
the RO to address the applicability of the VCAA in the first 
instance.  

In August 2002, the Board directed that additional 
development be completed with respect to this case pursuant 
to the authority granted by 38 C.F.R. § 19.9(a)(2).  
Specifically, the veteran was to be accorded a VA medical 
examination which addressed the etiology of the disabilities 
for which she is seeking service connection.  Thereafter, the 
veteran underwent such an examination in May 2003.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir., May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it purported to allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claims for the RO to consider the additional 
evidence in the first instance, to include the May 2003 VA 
medical examination report.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
her claims of the impact of the 
notification requirements on her claims. 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
with consideration of the additional 
evidence added to the record, to include 
the May 2003 VA medical examination 
report.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


